Citation Nr: 1750706	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and from July 1983 to August 1986.  He also served in the U.S. Marine Reserves.  He died in January 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in San Diego, California, currently has jurisdiction over the case.

In July 2014, the Board remanded claim in order to schedule the appellant for a hearing before the Board.  However, in July 2015 the appellant canceled her request for a hearing.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the appellant's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  38 C.F.R. § 3.312.

Here, the Veteran's death certificate lists the immediate cause of death as respiratory failure, anoxic brain injury, and chronic seizure disease with unknown etiology.  See January 1999 Death Certificate.  The death certificate also lists other conditions that contributed to the Veteran's death as Hodgkin's lymphoma.  Id.

The appellant asserts that the Veteran suffered a head injury in service and began complaining about headaches which worsened over time, eventually resulting in a seizure disorder.  See May 2013 Notice of Disagreement.  The appellant also noted that the Veteran self-medicated to alleviate his headaches.  See September 2013 Appeal 9 form. 

A review of the Veteran's service records shows that he sought treatment in July 1985 for a mild concussion due to receiving a blow on the top of the head with a rolling pin.  See July 1985 STR.  The Veteran's symptoms included headaches and dizziness.  Id.  

Given the foregoing, the Board finds that a medical opinion should be obtained to determine whether the Veteran's in-service head injury was related to the later diagnosed seizures.  See 38 U.S.C.A § 5103A (a) (West 2014).  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination or opinion when necessary to make an informed decision); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008) (holding that the provisions of § 5103A (a) rather than 5103A (d) apply to cause-of-death claims with regard to obtaining a medical examination or opinion); accord DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).

Further, efforts should be undertaken to obtain the Veteran's complete medical records related to his service in the U.S. Marine Reserves.   His complete VA treatment records should also be obtained, in additional to all records related to his initial diagnosis of a seizure disorder in 1990 and his terminal hospitalization at Thornton Hospital in January 1999.

Finally, as recent correspondence mailed to the appellant has been returned as undeliverable, efforts should be undertaken to verify her mailing address.  

Accordingly, the case is REMANDED for the following action:

1. Undertake efforts to verify the appellant's current mailing address.  See VA Forms 27-0820, dated July 13, 2015 and July 30, 2015, which list two, different mailing addresses.

2.  Make arrangements to obtain the Veteran's complete service personnel records and/or any other pertinent records to include his DD214.

3.  Make arrangements to obtain the Veteran's complete medical records related to his service in the U.S. Marine Reserves.

4.  Make arrangements to obtain the Veteran's complete treatment records from the VA treatment facilities located in Seattle and San Diego, dated from August 1986 to January 1999.

5.  Ask the appellant to identify the medical care provider that diagnosed the Veteran as having a seizure disorder in 1990.  Then, make arrangements to obtain the Veteran's complete treatment records from that provider.

6.  Make arrangements to obtain the Veteran's complete treatment records from Thornton Hospital, to include all records related to his terminal hospitalization in January 1999.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate VA examiner(s) to review the Veteran's file.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's seizure disorder had its clinical onset during active service or was related to any incident of service, to include his in-service head injury in July 1985.  See Emergency Care and Treatment record, dated July 1, 1985, and service treatment records, dated July 3, 1985.  In providing this opinion, the examiner should consider the appellant's statements that the Veteran continuously suffered from headaches after his post-service head injury and self-medicated for the headaches after service.

A complete explanation must be provided in support of the conclusion reached. 

8. Then, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and her representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




